Exhibit 10.1

ORTHOFIX INTERNATIONAL N.V.

CHANGE IN CONTROL AND SEVERANCE AGREEMENT

This AGREEMENT (the “Agreement”) is made and entered into as of July 7, 2016
(the “Effective Date”), by and between Orthofix International N.V., a company
organized under the laws of Curaçao (together with its direct and indirect
subsidiaries, the “Company”), and Bradley R. Mason (the “Executive”).

RECITALS

WHEREAS, the Executive is expected to make significant contributions to the
profitability, growth and financial strength of the Company;

WHEREAS, the Company believes that it is important to provide the Executive with
severance benefits upon certain terminations of employment to provide the
Executive with enhanced financial security and incentive and encouragement to
remain with the Company;

WHEREAS, the Company recognizes that the possibility of a Change in Control (as
hereinafter defined) and the uncertainty that it would cause could result in the
departure or distraction of the Executive, to the detriment of the Company and
its stockholders;

WHEREAS, the Company desires to encourage the continued employment of the
Executive by the Company and wants assurance that it shall have the continued
dedication, loyalty and service of, and the availability of objective advice and
counsel from, the Executive notwithstanding the possibility, threat or
occurrence of a Change in Control; and

WHEREAS, the Executive is currently party to an employment agreement, effective
as of March 13, 2013, between the Company and the Executive (the “Prior
Employment Agreement”), and the parties desire that this Agreement shall
constitute a novation of such Prior Employment Agreement, such that effective
upon execution and delivery of this Agreement, such Prior Employment Agreement
shall be deemed null and void.

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

1.Definitions.  As used in this Agreement, the following terms have the
following meanings which are equally applicable to both the singular and plural
forms of the terms defined:

(a)“2012 LTIP” shall mean the Company’s 2012 Long-Term Incentive Plan, as
amended from time-to-time (including after the Effective Date).

(b)“Board” shall mean the Board of Directors of the Company.

(c)“Cause” shall mean (i) willful and intentional commission by the Executive of
one or more material acts of (A) fraud, misappropriation or embezzlement related
to the business or property of the Company or (B) moral turpitude; (ii)
conviction for, or guilty

1

 

--------------------------------------------------------------------------------

 

plea to, or plea of nolo contendere to, a felony; or (iii) fraud or willful
misconduct committed by the Executive that caused or otherwise materially
contributed to the requirement for an accounting restatement of the Company’s
financial statements due to noncompliance with any financial reporting
requirement (other than a restatement due to a change in accounting rules). No
act or omission shall be deemed willful, intentional or material for purposes of
this definition if taken or omitted to be taken by Executive in a good faith
belief that such act or omission to act was in the best interests of the Company
or if done at the express direction of the Board or the board of directors or
principal executive officer of any acquirer of the Company. 

(d) “Change in Control” shall mean the occurrence of any of the following
events:

(i)the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act), in any
individual transaction or series of related transactions, of 50% or more of
either (A) the then outstanding shares of common stock of Parent (the
“Outstanding Common Stock”) or (B) the combined voting power of the then
outstanding voting securities of Parent entitled to vote generally in the
election of directors (the “Outstanding Voting Securities”); excluding, however,
the following: (1) any acquisition directly from Parent, other than an
acquisition by virtue of the exercise of a conversion privilege unless the
security being so converted was itself acquired directly from Parent; (2) any
acquisition by Parent; (3) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by Parent or any entity controlled by
Parent; or (4) any acquisition pursuant to a transaction which complies with
clauses (A), (B) and (C) of subsection (iii) of this definition of Change in
Control;

(ii)a change in the composition of the Board such that the individuals who as of
the Effective Date constitute the Board (the “Incumbent Board”) cease for any
reason to constitute at least a majority of the Board; provided, however, for
purposes of this paragraph, that any individual who becomes a member of the
Board subsequent to the Effective Date, whose appointment, election, or
nomination for election by Parent’s shareholders was approved by a vote of at
least a majority of those individuals who are members of the Board and who were
also members of the Incumbent Board (or deemed to be such pursuant to this
proviso) shall be considered as though such individual were a member of the
Incumbent Board; but provided further that any such individual whose initial
assumption of office occurs as a result of either an actual or threatened
election contest (as such terms are used in Rule 14a-11 of Regulation 14A
promulgated under the Exchange Act) or other actual or threatened solicitation
of proxies or consents by or on behalf of a Person other than the Board shall
not be so considered as a member of the Incumbent Board;

(iii)consummation of a reorganization, merger, consolidation or other business
combination or the sale or other disposition of all or substantially all of the
assets of Parent (including assets that are shares held by Parent in its
subsidiaries) (any such transaction, a “Business Combination”); expressly
excluding, however, any such Business Combination pursuant to which all of the
following conditions are met:  (A) all or substantially all of the Person(s) who
are the beneficial owners of the Outstanding Common Stock and Outstanding Voting
Securities, respectively, immediately prior to such Business Combination will

2

 

--------------------------------------------------------------------------------

 

beneficially own, directly or indirectly, more than 50% of, respectively, the
outstanding shares of common stock, and the combined voting power of the
outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the entity resulting from such Business
Combination (including, without limitation, an entity which as a result of such
transaction owns Parent or all or substantially all of Parent’s assets either
directly or through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Business Combination,
of the Outstanding Common Stock and Outstanding Voting Securities, as the case
may be, (B) no Person (other than Parent, any employee benefit plan (or related
trust) of Parent or such entity resulting from such Business Combination) will
beneficially own, directly or indirectly, 50% or more of, respectively, the
outstanding shares of common stock of the entity resulting from such Business
Combination or the combined voting power of the outstanding voting securities of
such entity entitled to vote generally in the election of directors except to
the extent that such ownership existed prior to the Business Combination, and
(C) individuals who were members of the Incumbent Board will constitute at least
a majority of the members of the board of directors of the entity resulting from
such Business Combination; 

(iv)the approval by the shareholders of Parent of a complete liquidation or
dissolution of Parent;

(v)the Company shall sell or dispose of, in a single transaction or series of
related transactions, business operations that generated two-thirds of the
consolidated revenues of the Company (determined on the basis of Company’s four
most recently completed fiscal quarters for which reports have been filed under
the Exchange Act) and such disposal shall not be exempted pursuant to clause
(iii) of this definition of Change in Control;

(vi)Parent files a report or proxy statement with the Securities and Exchange
Commission pursuant to the Exchange Act disclosing in response to Form 8-K or
Schedule 14A (or any successor schedule, form or report or item therein) that a
change in control of Parent has or may have occurred or will or may occur in the
future pursuant to any then-existing agreement or transaction; notwithstanding
the foregoing, unless determined in a specific case by a majority vote of the
Board, a “Change in Control” shall not be deemed to have occurred solely
because:  (A) an entity in which Parent directly or indirectly beneficially owns
50% or more of the voting securities, or any Parent-sponsored employee stock
ownership plan, or any other employee plan of the Company, either files or
becomes obligated to file a report or a proxy statement under or in response to
Schedule 13D, Schedule 14D-1, Form 8-K or Schedule 14A (or any successor
schedule, form or report or item therein) under the Exchange Act, disclosing
beneficial ownership by form or report or item therein, disclosing beneficial
ownership by it of shares of stock of Parent, or because Parent reports that a
change in control of Parent has or may have occurred or will or may occur in the
future by reason of such beneficial ownership or (B) any Company‑sponsored
employee stock ownership plan, or any other employee plan of the Company, either
files or becomes obligated to file a report or a proxy statement under or in
response to Schedule 13D, Schedule 14D-1, Form 8-K or Schedule 14A (or any
successor schedule, form or report or item therein) under the Exchange Act,
disclosing beneficial ownership by form or report or item therein, disclosing
beneficial ownership by it of shares of stock of Parent, or because Parent
reports that a change in control of Parent has or may have occurred or will or
may occur in the future by reason of such beneficial ownership; or

3

 

--------------------------------------------------------------------------------

 

(vii)any other transaction or series of related transactions occur that have
substantially the effect of the transactions specified in any of the preceding
clauses in this definition. 

Notwithstanding this definition of “Change in Control,” the Board, in its sole
discretion, may determine that a Change in Control has occurred for purposes of
this Agreement, even if the events giving rise to such Change in Control are not
expressly described in the above definition.

(e)“CiC Date” shall mean the date on which a Change in Control occurs.

(f)“CiC Period” shall mean the 24-month period commencing on the CiC Date;
provided, however, if the Company terminates the Executive’s employment with the
Company prior to the CiC Date but on or after a Potential CiC Date, and it is
reasonably demonstrated that the Executive’s (i) employment was terminated at
the request of an unaffiliated third party who has taken steps reasonably
calculated to effect a Change in Control or (ii) termination of employment
otherwise arose in connection with or in anticipation of the Change in Control,
then the “CiC Period” shall mean the 24 month period beginning on the date
immediately prior to the date of the Executive’s termination of employment with
the Company.

(g) “CiC Period Good Reason” shall mean the occurrence of any of the following
without the written consent of the Executive: (1) a requirement that the
Executive work principally from a location that is more than thirty (30) miles
from his or her current principal place of employment, (2) any reduction in the
Executive’s Total Compensation, (3) any material breach of this Agreement or any
other material agreement with the Executive by the Company or any successor
entity, or (4) any diminution in the Executive’s employment position, authority,
duties, responsibilities or line of reporting structure, or the assignment to
the Executive of any duties materially inconsistent with the Executive’s
position and title immediately prior to consummation of the Change in Control
(including, for example, if Executive was the Chief Financial Officer of the
Company immediately prior to consummation of a Change in Control and is not the
Chief Financial Officer of the Company immediately following consummation of the
Change in Control, then a diminution in the Executive’s responsibilities will
have occurred), in each case excluding for this purpose an isolated,
insubstantial and inadvertent action taken in good faith and which is promptly
remedied by employer.  The Executive shall only have CiC Period Good Reason if
(x) the Executive has provided notice of termination to the Company of any of
the foregoing conditions within ninety (90) days of the initial existence of the
condition, (y) the Company does not cure such condition within thirty (30) days
following receipt of such notice of termination, and (z) if such condition is
not cured within such thirty (30) day period, the Executive actually terminates
employment within sixty (60) days after the notice of termination.  The
Executive’s mental or physical incapacity following the occurrence of an event
described above in clauses (1), (2), (3) or (4) shall not affect the Executive’s
ability to terminate employment for CiC Period Good Reason and the Executive’s
death following delivery of a notice of termination for CiC Period Good Reason
shall not affect the Executive’s estate’s entitlement to the severance benefits
provided hereunder upon a termination of employment for CiC Period Good Reason.

(h)“Compensation Committee” shall mean the Compensation Committee of the Board.

4

 

--------------------------------------------------------------------------------

 

(i) “Disability” as used in this Agreement shall have the meaning given that
term by any disability insurance the Company carries at the time of termination
that would apply to the Executive. Otherwise, the term “Disability” shall mean
the inability of the Executive to perform each of the essential duties of the
Executive’s position by reason of a medically determinable physical or mental
impairment which is potentially permanent in character or which can be expected
to last for a continuous period of not less than 12 months. Any dispute as to
whether or not the Executive has a “Disability” for purposes of this Agreement
shall be resolved by a physician reasonably satisfactory to the Board and the
Executive (or his legal representative, if applicable). If the Board and the
Executive (or his legal representative, if applicable) are unable to agree on a
physician, then each shall select one physician and those two physicians shall
pick a third physician and the determination of such third physician shall be
binding on the parties.   

(j)“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

(k)“Good Reason” shall mean: (i) during a CiC Period, CiC Period Good Reason;
and (ii) during a Non-CiC Period, Non-CiC Period Good Reason.

(l)“Non-CiC Period” shall mean any period of time that is not a CiC Period.

(m)“Non-CiC Period Good Reason” shall mean the occurrence of any of the
following without the written consent of the Executive: (1) a requirement that
the Executive work principally from a location that is more than fifty (50)
miles from his or her current principal place of employment, (2) any 10% or
greater reduction in the sum of the Executive’s base salary and target bonus
opportunity, (3) any 20% or greater reduction in the grant date fair value of
equity-based compensation annually awarded to the Executive (other than
reductions that are made substantially pro rata to other executives of the
Company), or (4) any material breach of this Agreement or any other material
agreement with the Executive by the Company or any successor entity. The
Executive shall only have Non-CiC Period Good Reason if (x) the Executive has
provided notice of termination to the Company of any of the foregoing conditions
within ninety (90) days of the initial existence of the condition, (y) the
Company does not cure such condition within thirty (30) days following receipt
of such notice of termination, and (z) if such condition is not cured within
such thirty (30) day period, the Executive actually terminates employment within
sixty (60) days after the notice of termination.  The Executive’s mental or
physical incapacity following the occurrence of an event described above in
clauses (1), (2), (3) or (4) shall not affect the Executive’s ability to
terminate employment for Non-CiC Period Good Reason and the Executive’s death
following delivery of a notice of termination for Non-CiC Period Good Reason
shall not affect the Executive’s estate’s entitlement to the severance benefits
provided hereunder upon a termination of employment for Non-CiC Period Good
Reason.

(n)“Parent” shall mean Orthofix International N.V.

(o)“Person” shall include individuals or entities such as corporations,
partnerships, companies, firms, business organizations or enterprises, and
governmental or quasi-governmental bodies.

5

 

--------------------------------------------------------------------------------

 

(p)“Qualified Retirement” shall mean a retirement from Service by the Executive
in which, at the time of such retirement, the sum of the Executive’s age and
aggregate 12-month completed periods of Service (whether or not such completed
12-month periods are consecutive), in each case without giving credit for any
partial years, equals or exceeds 75. 

(q)“Service” shall have the meaning ascribed to such term in the 2012 LTIP.

(r) “Total Compensation” shall mean aggregate of base salary, target bonus
opportunity, employee benefits (retirement plan, welfare plans, and fringe
benefits), and grant date fair value of equity-based compensation, but excluding
for the avoidance of doubt any reductions caused by the failure to achieve
performance targets) taken as a whole.

2.Term of Agreement.  The term of this Agreement (the “Term”) shall commence on
the Effective Date and shall continue in effect until the earlier of (i) the
parties’ satisfaction of their respective obligations under this Agreement or
(ii) the execution of a written agreement between the Company and the Executive
terminating this Agreement.

3.Certain Terminations of Employment During a Non-CiC Period.  If, during a
Non-CiC Period, the Executive’s employment with the Company terminates as a
result of death, the Executive terminates his or her employment as a result of
Disability or for Non-CiC Period Good Reason, or the Company terminates the
Executive’s employment without Cause, the Company shall pay or provide to the
Executive (i) the Executive’s annual base salary due through the Executive’s
date of termination, (ii) any amounts or benefits owing to the Executive as of
the Executive’s date of termination under the then applicable benefit plans of
the Company, at the time such amounts or benefits are due (including any accrued
vacation payable), (iii) any amounts owing to the Executive for reimbursement of
expenses properly incurred by the Executive prior to the Executive’s date of
termination, which shall be subject to and paid in accordance with the Company’s
expense reimbursement policy, (iv) if, for the calendar year prior to the
Executive’s termination, Executive has achieved performance goals such that
Executive has earned a bonus under any annual cash incentive program of the
Company (an “Annual Cash Incentive Program”) and such Annual Cash Incentive
Program bonus with respect to such prior calendar year has not yet been
determined and/or paid, the amount of such bonus, payable at the same time as
payments are made to other participants under such Annual Cash Incentive
Program, and (v) a pro rata amount of any Annual Cash Incentive Program bonus,
if any, with respect to the year of termination (based on the number of days the
Executive was employed by the Company during such year of termination) based on
the achievement of applicable performance goals for such year, payable during
the following year at the same time as payments are made to other participants
under such Annual Cash Incentive Program (collectively, the “Accrued
Amounts”).  Subject to the Executive’s compliance with the restrictive covenants
in Section 8 hereof and the Executive’s execution and non-revocation of the
release described in Section 5 hereof, the Company shall also pay to the
Executive, in a cash lump sum within ten (10) days following the Release
Effective Date (as defined below), an amount equal to one and one-half (1.5)
times the sum of (A) the Executive’s annual base salary in effect as of the
Executive’s date of termination (without giving effect to any reduction of base
salary that has occurred within the 12-month period preceding such date of
termination), (B) the Executive’s current annual target cash bonus amount under
the Annual Cash Incentive Program (without giving effect to any reduction of
such annual target amount that has occurred within the

6

 

--------------------------------------------------------------------------------

 

12-month period preceding such date of termination and (C) $12,500 to be used by
the Executive for outplacement services (such sum, the “Severance
Amount”).  Notwithstanding the foregoing, if the Severance Amount could be paid
to the Executive during the subsequent taxable year of the Executive rather than
the Executive’s taxable year in which the Executive’s date of termination occurs
based on when the Executive executes and delivers the release described in
Section 5 hereof to the Company, then, to the extent that the Severance Amount
constitutes nonqualified deferred compensation subject to Section 409A of
Internal Revenue Code of 1986, as amended (the “Code”), the Severance Amount
shall not be paid earlier than the first business day of the later of such
taxable years.  In addition, subject to the Executive’s compliance with the
restrictive covenants in Section 8 hereof and the Executive’s execution and
non-revocation of the release described in Section 5 hereof, the Company shall
reimburse the Executive on a monthly basis for the Executive’s monthly premium
payments for health care coverage under the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”) for the Executive and the Executive’s
eligible dependents for a period of eighteen (18) months, provided that the
Executive and, if applicable, the Executive’s eligible dependents are currently
enrolled in the applicable plan(s) of the Company at the time of the Executive’s
termination and that the Executive timely elects to continue the Executive’s
coverage under COBRA; provided, however, that the Company’s obligation to
reimburse the Executive for such premiums shall cease on the date the Executive
is no longer eligible to receive COBRA coverage.  The Executive must advise the
Company as soon as the Executive becomes eligible for health care coverage from
a third party (e.g., spouse’s employer, the Executive’s subsequent employer, or
any other party with a relationship with the Executive). 

4.Termination of Employment During a CiC Period.  If, during a CiC Period, the
Executive’s employment with the Company terminates as a result of death, the
Executive terminates his or her employment as a result of Disability or for CiC
Period Good Reason, or the Company terminates the Executive’s employment without
Cause,, the Company shall: (A) pay or provide to the Executive the Accrued
Amounts, and (B) subject to the Executive’s compliance with the restrictive
covenants in Section 8 hereof and the Executive’s execution and non-revocation
of the release described in Section 5 hereof, (i) pay to the Executive, in a
cash lump sum within ten (10) days following the Release Effective Date, an
amount equal to two (2) times the sum of (A) the Executive’s annual base salary
in effect as of the Executive’s date of termination (without giving effect to
any reduction of base salary that has occurred within the 12-month period
preceding such date of termination), (B) the Executive’s current annual target
cash bonus amount under the Annual Cash Incentive Program (without giving effect
to any reduction of such annual target amount that has occurred within the
12-month period preceding such date of termination and (C) $12,500 to be used by
the Executive for outplacement services (such sum, the “CiC Severance Amount”);
provided, however, that if the CiC Severance Amount could be paid to the
Executive during the subsequent taxable year of the Executive rather than the
Executive’s taxable year in which the Executive’s date of termination occurs
based on when the Executive executes and delivers the release described in
Section 5 hereof to the Company, then, to the extent that the CiC Severance
Amount constitutes nonqualified deferred compensation subject to Section 409A of
the Code, the CiC Severance Amount shall not be paid earlier than the first
business day of the later of such taxable years; and (ii) reimburse the
Executive on a monthly basis for the Executive’s monthly premium payments for
health care coverage under COBRA for the Executive and the Executive’s eligible
dependents for a period of eighteen (18) months, provided that the Executive
and, if applicable, the Executive’s eligible

7

 

--------------------------------------------------------------------------------

 

dependents are currently enrolled in the applicable plan(s) of the Company at
the time of the Executive’s termination and that the Executive timely elects to
continue the Executive’s coverage under COBRA; provided, however, that the
Company’s obligation to reimburse the Executive for such premiums shall cease on
the date the Executive is no longer eligible to receive COBRA coverage.  The
Executive must advise the Company as soon as the Executive becomes eligible for
health care coverage from a third party (e.g., spouse’s employer, the
Executive’s subsequent employer, or any other party with a relationship with the
Executive).    

5.Payments Contingent Upon Release Agreement.  As a condition to receiving the
Severance Amount or the CiC Severance Amount, as applicable, and the
reimbursement of COBRA premiums pursuant to Sections 3 or 4 hereof, the
Executive will execute a release of claims substantially in the form of the
release attached hereto as Exhibit A (the “Release”).  Within ten (10) business
days of the Executive’s date of termination, the Company shall deliver to the
Executive the Release for the Executive to execute.  The Executive will forfeit
all rights to receive the Severance Amount or the CiC Severance Amount, as
applicable, and the reimbursement of COBRA premiums pursuant to Sections 3 or 4
hereof unless, within forty-five (45) days of delivery of the Release by the
Company to the Executive, the Executive executes and delivers the Release to the
Company and such Release has become irrevocable by virtue of the expiration of
the revocation period specified therein without the Release having been revoked
(the first such date, the “Release Effective Date”).  The Company’s obligation
to pay the Severance Amount or the CiC Severance Amount, as applicable, or to
reimburse COBRA premiums pursuant to Sections 3 or 4 hereof, is subject to the
occurrence of the Release Effective Date, and if the Release Effective Date does
not occur, then the Company shall have no obligation to make such payments or
reimbursements.  Any reimbursements of COBRA premiums pursuant to Sections 3 or
4 hereof that would otherwise have become due prior to the Release Effective
Date shall be paid in a cash lump sum within ten (10) days following the Release
Effective Date; provided, that if any reimbursements of COBRA premiums pursuant
to Sections 3 or 4 hereof could be paid to the Executive during a different
taxable year of the Executive than the Executive’s taxable year in which the
Executive’s date of termination occurs based on when the Executive executes and
delivers the Release to the Company, then, to the extent that the reimbursements
constitute nonqualified deferred compensation subject to Section 409A of the
Code, the reimbursement amounts shall not be paid earlier than the first
business day of the later of such taxable years.  In the event the Executive
breaches one or more of the restrictive covenants set forth in Section 8 hereof,
the Executive shall forfeit the Executive’s right to receive the Severance
Amount or the CiC Severance Amount, as applicable, and the reimbursement of
COBRA premiums pursuant to Sections 3 or 4 hereof, and, to the extent such
amounts have been paid to the Executive, shall repay to the Company the
after-tax amount of any such previously paid amounts.  

6.Time-Based Stock Options and Time-Based Restricted Stock Vesting and
Exercisability.  The provisions set forth in Sections 6(a), (b), (c) and (e)
below shall apply with respect to (a) all time-based vesting stock options of
the Company (“Time-Based Stock Options” or “Options”) granted to the Executive
before or after the date of this Agreement, and (b) all time-based vesting
shares of restricted stock of the Company (“Time-Based Restricted Stock” or
“TBRS”) granted to the Executive before or after the date of this
Agreement.  The provisions set forth in Section 6(d) below only shall apply with
respect to all Time-Based Stock Options and Time-Based Restricted Stock granted
during or after the 2016 calendar year.  Such provisions

8

 

--------------------------------------------------------------------------------

 

shall supersede and override any conflicting provisions set forth in applicable
award agreements of the Company governing applicable grants, and shall be
incorporated by reference into the terms of such award agreements.  

(a)Termination with or without Cause; Certain Voluntary Terminations. If, prior
to vesting, the Executive’s Service is terminated for any reason other than (i)
death, (ii) Disability, (iii) a Qualified Retirement occurring no less than six
months after the grant date of the Option (the “Grant Date”) or (iv) a
circumstance providing for accelerated vesting pursuant Section 6.1(d) hereof,
the unvested portion of the applicable Option or TBRS shall be cancelled and
revert back to the Company as of the date of such termination of Service, and
the Executive shall have no further right or interest therein unless the
Compensation Committee in its sole discretion shall determine otherwise.  In
such event, the Executive shall have the right, subject to the other terms and
conditions set forth in this Agreement and the Plan, to exercise such Option, to
the extent it has vested as of the date of such termination of Service, at any
time within 3 months after the date of such termination of Service, subject to
the earlier expiration of the Option on the 10-year anniversary of grant or such
other term as is provided in the applicable equity award agreement otherwise
governing such grant (the “Expiration Date”).  To the extent the vested portion
of the Option is not exercised within such 3-month period, such Option shall be
cancelled and revert back to the Company and the Executive shall have no further
right or interest therein.

(b)Termination of Service for Death or Disability. If the Executive’s Service
terminates by reason of death or Disability, as of the date of such termination
of Service (i) the unvested portion of any Option shall automatically vest and
become immediately exercisable in full and (ii) any TBRS shall automatically
vest in full.  The full portion of any unexercised Option shall remain
exercisable by the Executive (or any person entitled to do so) at any time
within 18 months after the date of such termination of Service, subject to the
earlier expiration of such Option on the Expiration Date. To the extent such
Option is not exercised within such  period, such Option shall be cancelled and
revert back to the Company and the Executive or any permitted transferee
pursuant to the terms of the applicable award agreement, as applicable, shall
have no further right or interest therein.

(c)Termination of Service for Certain Qualified Retirements. If the Executive’s
Service terminates by reason of a Qualified Retirement occurring no less than
six months after the Grant Date but prior to the second anniversary of the Grant
Date, any Option shall automatically vest and become immediately exercisable,
and any TBRS shall be considered vested, as of the date of such termination of
Service with respect to the aggregate number of shares of common stock of Parent
as to which such Option or TBRS, as applicable, would have been vested as of
such second anniversary of the Grant Date.  If the Executive’s Service
terminates by reason of a Qualified Retirement after the second anniversary of
the Grant Date but before the third anniversary of the Grant Date, any Option
shall automatically vest and become immediately exercisable, and any TBRS shall
be considered vested, as of the date of such termination of Service with respect
to the aggregate number of shares of common stock of Parent as to which such
Option or TBRS, as applicable, would have been vested as of such third
anniversary of the Grant Date.  If the Executive’s Service is terminated by
reason of a Qualified Retirement after the third anniversary of the Grant Date
but before the fourth anniversary of the Grant Date, any Option shall
automatically vest and become immediately exercisable, and any

9

 

--------------------------------------------------------------------------------

 

TBRS shall be considered vested, in full as of the date of such termination of
Service.  In each of the circumstances described in the preceding three
sentences, the applicable Option shall remain exercisable by the Executive (or
any person entitled to do so) at any time within 18 months after the date of
such termination of Service, subject to the earlier expiration of the Option on
the Expiration Date.  To the extent such Option is not exercised within such
18-month period, the Option shall be cancelled and revert back to the Company
and the Executive or any permitted transferee pursuant to the terms of the
applicable award agreement, as applicable, shall have no further right or
interest therein. 

(d)Certain Additional Change in Control Circumstances. In the event that any
Option granted during or after the 2016 calendar year is assumed or continued,
or substituted for new common stock options or another equity-based award of a
successor entity, or parent or subsidiary thereof (with appropriate adjustments
as to the number of shares and option exercise prices), or any unvested portion
of the TBRS granted during or after the 2016 calendar year is assumed or
continued, or substituted for new restricted common stock or another
equity-based award of a successor entity, or parent or subsidiary thereof (with
appropriate adjustments as to the number of shares), in each case upon the
consummation of any Change in Control, and the employment of the Executive with
the Company is terminated by the Company without Cause or by the Executive for
CiC Period Good Reason, in each case during a CiC Period, (i) such Option shall
be fully vested and may be exercised in full, to the extent applicable,
beginning on the date of such termination and for the 24-month period
immediately following such termination (subject to the earlier expiration of the
Option on the Expiration Date) or for such longer period as the Compensation
Committee shall determine and (ii) the unvested portion of such TBRS shall be
fully vested. (Nothing in the preceding sentence shall limit or alter the
Executive’s rights under Section 6.1(c) hereof in the event that the Executive
instead terminates his or her Service by reason of a Qualified Termination.) In
the event that a Change in Control occurs in which outstanding Options and/or
shares of TBRS are not being assumed, continued or substituted (as contemplated
by the preceding sentence), any Option granted during or after the 2016 calendar
year and the unvested portion of any TBRS granted during or after the 2016
calendar year shall be treated in accordance with the default rules applicable
under Section 17.3 of the 2012 LTIP (or if made pursuant to a successor
long-term incentive plan, the default rules contained in such plan).  For the
avoidance of doubt, nothing in this clause (d) shall amend or supersede any
Change in Control-related or other provisions in applicable award agreements of
the Company governing grants of Options or TBRS made during any calendar year
ended on or before December 31, 2015.

(e)Definition of Qualified Retirement.  The term Qualified Retirement as used in
any award agreement with respect to Options or TBRS shall, notwithstanding any
definition of such phrase in an award agreement, be defined as set forth in this
Agreement.

(f)2013 Inducement Grant.  If the Executive’s Service terminates by reason of a
Qualified Retirement at a time prior to full vesting of the Executive’s
Inducement Grant Non-Qualified Stock Option Agreement, dated as of March 13,
2013 (the “Inducement Option”), such Inducement Option shall automatically vest
and become immediately exercisable in full as of the date of such termination of
Service, and such Inducement Option shall remain exercisable by the Executive
(or any person entitled to do so) at any time within 12 months after the date of
such termination of Service, subject to the earlier expiration of the Inducement
Option on the

10

 

--------------------------------------------------------------------------------

 

Expiration Date. To the extent such Inducement Option is not exercised within
such  period, such Inducement Option shall be cancelled and revert back to the
Company and the Executive or any permitted transferee pursuant to the terms of
the applicable inducement award agreement shall have no further right or
interest therein. 

(g)Survival.  All of the provisions in this Section 6 shall survive any
expiration or termination of this Agreement for any reason (unless such
termination is as a result of a future novation of such provisions entered into
by each of the parties).  

7.Section 280G.  In the event that any of the severance payments and other
benefits provided by this Agreement or otherwise payable to Executive
(a) constitute “parachute payments” within the meaning of Section 280G of the
Code, and (b) but for this Section 7, would be subject to the excise tax imposed
by Section 4999 of the Code (“Excise Tax”), then Executive’s severance payments
and benefits under this Agreement or otherwise shall be payable either in full
or in such lesser amount which would result in no portion of such severance
payments or benefits being subject to the Excise Tax, whichever of the foregoing
amounts, taking into account the applicable federal, state and local income and
employment taxes and the Excise Tax, results in the receipt by Executive, on an
after-tax basis, of the greatest amount of severance payments and benefits under
this Agreement or otherwise, notwithstanding that all or some portion of such
severance payments or benefits may be taxable under Section 4999 of the
Code.  Any reduction in the severance payments and benefits required by this
Section 7 shall be made in the following order: (i) reduction of cash payments;
(ii) reduction of accelerated vesting of equity awards other than stock options;
(iii) reduction of accelerated vesting of stock options; and (iv) reduction of
other benefits paid or provided to Executive.  The calculations and
establishment of assumptions in this Section 7 will be performed by a
professional tax firm engaged by the Company as of the day prior to the CiC
Date.  If the tax firm so engaged by the Company is serving as accountant or
auditor for the acquiring company, the Company shall appoint a nationally
recognized tax firm to make the determinations required by this Section 7.  The
Company shall bear all expenses with respect to the determinations by such firm
required to be made by this Section 7.  The Company and Executive shall furnish
such tax firm such information and documents as the tax firm may reasonably
request in order to make its required determination.  The tax firm will provide
its calculations, together with detailed supporting documentation, to the
Company and Executive as soon as practicable following its engagement.  Any good
faith determinations of the tax firm made hereunder shall be final, binding and
conclusive upon the Company and Executive.  However, the Executive shall have
the final authority to make any good faith determination(s) associated with the
assumptions used by the tax firm in providing its calculations, and such good
faith determination by the Executive shall be binding on the Company.  As a
result of the uncertainty in the application of Sections 409A, 280G or 4999 of
the Code at the time of the initial determination by the professional tax firm
described in this Section 7, it is possible that the Internal Revenue Service
(the “IRS”) or other agency will claim that an Excise Tax greater than that
amount, if any, determined by such professional firm for the purposes of this
Section 7 is due (the “Additional Excise Tax”).  Executive shall notify the
Company in writing of any claim by the IRS or other agency that, if successful,
would require payment of Additional Excise Tax.  Executive and the Company shall
each reasonably cooperate with the other in connection with any administrative
or judicial proceedings concerning the existence or amount of liability for
Excise Tax with respect to payments made or due to Executive.  The Company shall
pay all reasonable fees, expenses and

11

 

--------------------------------------------------------------------------------

 

penalties of Executive relating to a claim by the IRS or other agency.  In the
event it is finally determined that a further reduction would have been required
under this Section 7 to place Executive in a better after-tax position,
Executive shall repay the Company such amount within 30 days thereof in order to
effect such result. 

8.Section 409A.

(a)For purposes of Section 409A of the Code (“Section 409A”) (i) each “payment”
(as defined by Section 409A) made under this Agreement shall be considered a
“separate payment,” and (ii) payments shall be deemed exempt from the definition
of deferred compensation under Section 409A to the fullest extent possible under
(x) the “short-term deferral” exemption of Treasury Regulation § 1.409A-1(b)(4),
and (y) with respect to amounts paid as separation pay (as defined under
Treasury Regulation § 1.409A-1(m)) no later than the second calendar year
following the calendar year containing the Executive’s “separation from service”
(as defined for purposes of Section 409A), the “two years/two-times” separation
pay exemption of Treasury Regulation § 1.409A-1(b)(9)(iii), which exemptions are
hereby incorporated by reference.  

(b)Any payments otherwise payable under this Agreement shall not commence until
the Executive has a “separation from service” (as defined in Section 409A).  

(c)If the Executive is a “specified employee” as defined in Section 409A (and as
applied according to procedures of the Company and its affiliates) as of the
Executive’s separation from service, to the extent any payment under this
Agreement constitutes deferred compensation (after taking into account any
applicable exemptions from Section 409A) that is payable upon a separation from
service, and to the extent required in order to avoid the imposition of an
excise tax under Section 409A, no payments due under this Agreement may be made
until the earlier of:  (1) the date of the Executive’s death and (2) the first
day of the seventh month following the Executive’s separation from service,
provided, however, that any payments delayed during this six-month period shall
be paid in the aggregate in a lump sum on the first day of the seventh month
following the Executive’s separation from service (or upon the date of the
Executive’s death, if earlier).

(d)Any expense reimbursements or in kind benefits under this Agreement that
constitute deferred compensation within the meaning of Section 409A shall be
made or provided in accordance with the requirements of Section 409A, including,
without limitation, that: (i) the expenses eligible for reimbursement or the
amount of in-kind benefits provided in one taxable year shall not affect the
expenses eligible for reimbursement or the amount of in-kind benefits provided
in any other taxable year; (ii) the reimbursement of an eligible expense shall
be made no later than the end of the year after the year in which such expense
was incurred; and (iii) the right to reimbursement or in-kind benefits shall not
be subject to liquidation or exchange for another benefit.

(e)If this Agreement fails to meet the requirements of Section 409A, neither the
Company nor any of its affiliates shall have any liability for any tax, penalty
or interest imposed on the Executive by Section 409A, and the Executive shall
have no recourse against the

12

 

--------------------------------------------------------------------------------

 

Company or any of its affiliates for payment of any such tax, penalty, or
interest imposed by Section 409A. 

9.Restrictive Covenants.  

(a)Non-Disparagement.  The Executive agrees that the Company’s reputation and
goodwill in the marketplace is of utmost importance and value to the
Company.  The Executive further agrees that during and after the term of the
Executive’s employment with the Company, the Executive will not make, publish or
cause to be published any public or private statement or comments disparaging or
defaming the Company, its subsidiaries or affiliates, or any of their respective
stockholders, partners, members, directors, managers, officers and
employees.  The Executive acknowledges and agrees that this prohibition extends
to statements, written or verbal, made to anyone, including but not limited to,
the news media, competitors, vendors, and employees (past and present).  The
Executive further understands and agrees that this Section 9(a) is a material
provision of this Agreement and that any breach of this Section 9(a) shall be a
material breach of this Agreement, and that the Company would be irreparably
harmed by violation of this provision.

(b)Cooperation.  The Executive agrees that after the Executive’s date of
termination, the Executive shall make the Executive available at reasonable
times, intervals and places for interviews, consultations, internal
investigations and/or testimony during which the Executive shall provide to the
Company, or its designated attorneys or agents, any and all information known to
the Executive regarding or relating to the Company or the Executive’s activities
on behalf of the Company pertaining to the subject matter on which the
Executive’s cooperation is sought.  The Executive agrees to remain involved for
so long as any such matters shall be pending.  

(c)Non-Disclosure.

(i)During the course of the Executive’s employment with the Company, before and
after the execution of this Agreement, and as consideration for the restrictive
covenants entered into by the Executive herein, the Executive has received and
will continue to receive some or all of the Company’s various Trade Secrets (as
defined under applicable law) and confidential or proprietary information, which
includes the following whether in physical or electronic form: (1) data and
compilations of data related to, Business Opportunities (as defined below),
(2) computer software, hardware, network and internet technology utilized,
modified or enhanced by the Company or by the Executive in furtherance of the
Executive’s duties with the Company; (3) compilations of data concerning Company
products, services, customers, and end users including but not limited to
compilations concerning projected sales, new project timelines, inventory
reports, sales, and cost and expense reports; (4) compilations of information
about the Company’s employees and independent contracting consultants; (5) the
Company’s financial information, including, without limitation, amounts charged
to customers and amounts charged to the Company by its vendors, suppliers, and
service providers; (6) proposals submitted to the Company’s customers, potential
customers, wholesalers, distributors, vendors, suppliers and service providers;
(7) the Company’s marketing strategies and compilations of marketing data;
(8) compilations of data or information concerning, and communications and
agreements with, vendors, suppliers and licensors to the

13

 

--------------------------------------------------------------------------------

 

Company and other sources of technology, products, services or components used
in the Company’s business; (9) the Company’s research and development records
and data; and (10) any summary, extract or analysis of such information together
with information that has been received or disclosed to the Company by any third
party as to which the Company has an obligation to treat as confidential
(collectively, “Confidential Information”). “Business Opportunities” shall mean
all ideas, concepts or information received or developed (in whatever form) by
the Executive concerning any business, transaction or potential transaction that
constitutes or may constitute an opportunity for the Company to earn a fee or
income, specifically including those relationships that were initiated,
nourished or developed at the Company’s expense. Confidential Information does
not include data or information: (1) which has been voluntarily disclosed to the
public by the Company, except where such public disclosure has been made by the
Executive without authorization from the Company; (2) which has been
independently developed and disclosed by others; or (3) which has otherwise
entered the public domain through lawful means. 

(ii)All Confidential Information, Trade Secrets, and all physical and electronic
embodiments thereof are confidential and are and will remain the sole and
exclusive property of the Company. During and after the term of the Executive’s
employment with the Company, the Executive agrees that the Executive shall
protect any such Confidential Information and Trade Secrets and shall not,
except in connection with the performance of the Executive’s remaining duties
for the Company, use, disclose or otherwise copy, reproduce, distribute or
otherwise disseminate any such Confidential Information or Trade Secrets, or any
physical or electronic embodiments thereof, to any third party; provided,
however, that the Executive may make disclosures required by a valid order or
subpoena issued by a court or administrative agency of competent jurisdiction,
in which event the Executive will promptly notify the Company of such order or
subpoena to provide the Company an opportunity to protect its
interests.  Without limiting the generality of the foregoing, the Executive
agrees that after the Executive’s termination of employment with the Company,
the Executive shall not disclose to any third party any transaction or potential
transaction that was under active consideration by the Company on or during the
six (6) month period prior to the Executive’s date of termination from the
Company.  The Executive further agrees that if the Executive is ever subpoenaed
or otherwise required by law to provide any statement or other assistance to a
party to a dispute or litigation with the Company, other than the Company, then
the Executive shall provide written notice of the circumstances requiring such
statement or other assistance, including where applicable a copy of the subpoena
or other legal writ, in such a manner and at such a time that allows the Company
to timely respond.  Nothing herein shall prevent the Executive from cooperating
with co-defendants in litigation or with inquiry in a government investigation
without a need to obtain prior consent or approval from the Company; provided,
however, the Executive shall provide prompt notice of any voluntary giving of
oral or written statements to such parties, and provide to the Company a copy of
any written statement so given or a summary of any oral statement provided.

(iii)Upon request by the Company and, in any event, upon termination of the
Executive’s employment with the Company for any reason, the Executive will
promptly deliver to the Company (within twenty-four (24) hours) all property
belonging to the Company, including but without limitation, all Confidential
Information, Trade Secrets and all electronic and physical embodiments thereof,
all Company files, customer lists, management reports,

14

 

--------------------------------------------------------------------------------

 

memoranda, research, Company forms, financial data and reports and other
documents (including but not limited to all such data and documents in
electronic form) supplied to or created by the Executive in connection with the
Executive’s employment with the Company (including all copies of the foregoing)
in the Executive’s possession or control, and all of the Company’s equipment and
other materials in the Executive’s possession or control. The Executive agrees
to allow the Company, at its request, to verify return of Company property and
documents and information and/or permanent deletion of the same, through
inspection of personal computers, personal storage media, third party websites,
third party e-mail systems, personal digital assistant devices, cell phones
and/or social networking sites on which Company information was stored during
the Executive’s employment with the Company. 

(iv)Nothing contained herein shall be in derogation or a limitation of the
rights of the Company to enforce its rights or the Executive’s duties under the
applicable law relating to Trade Secrets.

(v)Notwithstanding anything to the contrary contain herein, the parties hereto
acknowledge that pursuant to 18 USC § 1833(b), the Executive may not be held
liable under any criminal or civil federal or state trade secret law for
disclosure of a trade secret: (i) made in confidence to a government official,
either directly or indirectly, or to an attorney, solely for the purpose of
reporting or investigating a suspected violation of law or (ii) in a complaint
or other document filed in a lawsuit or other proceeding, if such filing is made
under seal.  Additionally, the parties hereto acknowledge that if the Executive
sues the Company for retaliation based on the reporting of a suspected violation
of law, the Executive may disclose a trade secret to the Executive’s attorney
and use the trade secret information in the court proceeding, so long as any
document containing the trade secret is filed under seal and the Executive does
not disclose the trade secret except pursuant to court order.

(d)Non-Solicitation.  The Executive agrees that during the course of the
Executive’s employment with the Company and for a period of eighteen (18) months
following the termination of the Executive’s employment with the Company for any
reason, with or without Cause, whether upon the initiative of either the
Executive or the Company, the Executive will not, on behalf of the Executive or
any other individual, corporation, partnership, limited liability company,
association, trust or any other entity or organization (including a government
or political subdivision or an agency or instrumentality thereof), directly or
by assisting others, solicit, induce, persuade or encourage, or attempt to
solicit, induce, persuade or encourage, any individual employed by the Company,
with whom the Executive has worked, to terminate such employee’s position with
the Company, whether or not such employee is a full-time or temporary employee
of the Company and whether or not such employment is pursuant to a written
agreement, for a determined period, or at will. The provisions of this Section
9(d) shall only apply to those individuals employed by the Company at the time
of solicitation or attempted solicitation. Notwithstanding the foregoing, in no
event shall anything in this Section 9(d) be interpreted to limit or restrict
the Executive’s right or ability to provide whistleblower information to the
Securities and Exchange Commission regarding violations of the federal
securities laws pursuant to Section 21F of the Exchange Act.

(e)Non-Competition.  Without the prior written consent of the Board (which may
be withheld in the Board’s sole discretion), so long as the Executive is an
employee of the

15

 

--------------------------------------------------------------------------------

 

Company and for a period of eighteen (18) months thereafter, the Executive
agrees that he shall not anywhere in the Prohibited Area, for his own account or
the benefit of any other, engage or participate in or assist or otherwise be
connected with a Competing Business.  For the avoidance of doubt, the Executive
understands that this Section 9(e) prohibits the Executive from acting for
himself or as an officer, employee, manager, operator, principal, owner,
partner, shareholder, advisor, consultant of, or lender to, any individual or
other Person that is engaged or participates in or carries out a Competing
Business or is actively planning or preparing to enter into a Competing
Business.  The parties agree that such prohibition shall not apply to the
Executive’s passive ownership of not more than 5% of a publicly-traded
company.  For purposes of the foregoing, (i) “Competing Business” shall mean any
business or activity that (i) competes with the Company and involves (ii) (A)
the same or substantially similar types of products or services (individually or
collectively) manufactured, marketed or sold by the Company after the Effective
Date or (B) products or services so similar in nature to that of the Company’s
(or that the Company will soon thereafter offer) that they would be reasonably
likely to displace substantial business opportunities or customers of the
Company, and (ii) “Prohibited Area” shall mean North America, South America and
Europe, which Prohibited Area the parties have agreed to as a result of the fact
that those are the geographic areas in which the Company conducts a
preponderance of its business and in which the Executive provides substantive
services to the benefit of the Company.  

(f)Acknowledgements.  The Executive acknowledges that the Company is in the
business of providing reconstructive, regenerative and trauma-related products
used in various orthopedic and spine procedures worldwide and that the Company
makes substantial investments and has established substantial goodwill
associated with its business, supplier relationships and marketing programs
throughout the United States.  The Executive therefore acknowledges and agrees
that it is fair and reasonable for the Company to take steps to protect its
Confidential Information, Trade Secrets, goodwill, business relationships,
employees, economic advantages, and/or other legitimate business interests from
the risk of misappropriation of or harm to its Confidential Information, Trade
Secrets, goodwill, business relationships, employees, economic advantages,
and/or other legitimate business interests.  The Executive acknowledges that any
limitations as to time and scope of activity to be restrained are reasonable and
do not impose a greater restraint than is necessary to protect Company’s
Confidential Information, Trade Secrets, good will, business relationships,
employees, economic advantages, and/or other legitimate business interests, and
will not prevent the Executive from earning a livelihood.

(g)Survival of Covenants.  The provisions and restrictive covenants in this
Section 9 shall survive the expiration or termination of this Agreement for any
reason.  The Executive agrees not to challenge the enforceability or scope of
the provisions and restrictive covenants in this Section 9.  The Executive
further agrees to notify all future persons or businesses, with which the
Executive becomes affiliated or employed by, of the provisions and restrictions
set forth in this Section 9, prior to the commencement of any such affiliation
or employment.  If any of the provisions in this Section 9 are construed to
invalid or unenforceable in any respect, the parties agree that the same may be
modified as the court may direct to make such provisions and covenants
reasonable, and such modification shall not affect the remainder of such
provision, and such provisions shall be given the maximum possible effect and
the modified agreement shall be fully enforceable.

16

 

--------------------------------------------------------------------------------

 

(h)Injunctive Relief. The Executive acknowledges that if the Executive breaches
or threatens to breach any of the provisions of this Agreement, the Executive’s
actions will cause irreparable harm and damage to the Company which cannot be
compensated by damages alone. Accordingly, if the Executive breaches or
threatens to breach any of the provisions of this Agreement, the Company shall
be entitled to injunctive relief, in addition to any other rights or remedies
the Company may have. The Executive hereby waives the requirement for a bond by
the Company as a condition to seeking injunctive relief.  The existence of any
claim or cause of action by the Executive against the Company, whether
predicated on this Agreement or otherwise, shall not constitute a defense to the
enforcement by the Company of the Executive’s agreements under this Agreement. 

10.Entire Agreement.  The parties agree that this Agreement shall constitute a
novation of such the Prior Employment Agreement, and that effective upon
execution and delivery of this Agreement, (i) the Prior Employment Agreement
shall be deemed null and void, with no parties thereunder continuing to be bound
by any obligations under such Prior Employment Agreement and (ii) this Agreement
shall amend and supersede all rights and obligations set forth in the Prior
Employment Agreement. This Agreement also supersedes any and all other
agreements, either oral or in writing, between the parties hereto with respect
to severance payments and benefits, and contains all of the agreements between
the parties with respect to severance payments and benefits.

11.Miscellaneous.  

(a)Except for injunctive relief as set forth herein, the parties agree that any
dispute or controversy arising under or in connection with this Agreement shall
be resolved exclusively and finally by binding arbitration in Lewisville, Texas,
in accordance with the rules of the American Arbitration Association then in
effect.  Judgment may be entered on the arbitrator’s award in any court having
jurisdiction.  The Company shall be responsible for its own fees, costs and
expenses and shall pay to the Executive an amount equal to all reasonable
attorneys’ and related fees, costs and expenses incurred by the Executive in
connection with such arbitration if the arbitrator determines that the Executive
prevailed on a material issue of the arbitration.  If there is any dispute
between the Company and the Executive as to the payment of such fees and
expenses, the arbitrator shall resolve such dispute, which resolution shall also
be final and binding on the parties, and as to such dispute only the burden of
proof shall be on the Company.

(b)This Agreement shall be governed, construed and interpreted in accordance
with the laws of the State of Texas (without regard to any provision of that
State’s rules on the conflicts of law that might make applicable the law of a
jurisdiction other than that of the State of Texas). Subject to Section 11(a)
hereof, all actions or proceedings arising out of this Agreement shall
exclusively be heard and determined in state or federal courts in the State of
Texas having appropriate jurisdiction.  The parties expressly consent to the
exclusive jurisdiction of such courts in any such action or proceeding and waive
any objection to venue laid therein or any claim for forum nonconveniens.  

17

 

--------------------------------------------------------------------------------

 

(c)This Agreement may be executed in any number of counterparts, each of which,
when executed by both parties to this Agreement shall be deemed to be an
original, and all of which counterparts together shall constitute one and the
same instrument.   

(d)The failure of either party hereto to enforce any right under this Agreement
shall not be construed to be a waiver of that right, or of damages caused
thereby, or of any other rights under this Agreement.  

(e)This Agreement may not be amended or modified otherwise than by a written
agreement executed by the parties hereto or their respective successors and
legal representatives.

(f)This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.  This Agreement shall bind any successor of or
to the Company, its assets or its businesses (whether direct or indirect, by
purchase, merger, consolidation or otherwise), in the same manner and to the
same extent that the Company would be obligated under this Agreement if no
succession had taken place.  In the case of any transaction in which a successor
would not by the foregoing provision or by operation of law be bound by this
Agreement, the Company shall require such successor expressly and
unconditionally to assume and agree to perform the Company’s obligations under
this Agreement, in the same manner and to the same extent that the Company would
be required to perform if no such succession had taken place.  All rights under
this Agreement are personal to the Executive and, without the prior written
consent of the Company, shall not be assignable by the Executive otherwise than
by shall or the laws of descent and distribution.  This Agreement shall inure to
the benefit of and be enforceable in the event of the Executive’s death or
disability by the Executive’s legal representatives, heirs and legatees.

(g)The Executive and the Company acknowledge that the employment of the
Executive by the Company is “at will” and may be terminated by either the
Executive or the Company at any time.  Nothing contained in the Agreement shall
affect such rights to terminate, provided, however, that nothing in this Section
11(g) shall prevent the Executive from receiving any amounts payable pursuant to
Sections 3 or 4 hereof in the event of a termination described in such Sections.

(h)Any provision in this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating or affecting the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

(i)Notices and all other communications contemplated by this Agreement shall be
in writing and shall be deemed to have been duly given when personally delivered
or when mailed by U.S. registered or certified mail, return receipt requested
and postage prepaid or when sent by express U.S. mail or overnight delivery
through a national delivery service (or an international delivery service in the
case of an address outside the U.S.) with signature required.  Notice to the
Company shall be directed to the attention of the General Counsel of the Company

18

 

--------------------------------------------------------------------------------

 

at the address of the Company’s headquarters, and notice to the Executive shall
be directed to the Executive at the Executive’s most recent personal residence
on file with the Company. 

(j)The Company shall deduct from the amounts payable to the Executive pursuant
to this Agreement all required withholding amounts and deductions, including but
not limited to federal, state and local withholding amounts in accordance all
applicable laws and regulations and deductions authorized by the Executive.  The
Executive shall be solely responsible for and shall pay all taxes associated
with the amounts payable under this Agreement.  

[Signature page follows]

 

 

 

 




19

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the undersigned has executed this Agreement as of
the date first above written.

 

ORTHOFIX INTERNATIONAL N.V.

 

By:  /s/ Ronald A. Matricaria

        Name: Ronald A. Matricaria

        Title: Chairman of the Board of Directors

 

EXECUTIVE

 

/s/ Bradley R. Mason

 

 

 

Accepted and agreed for purposes of Section 10:

ORTHOFIX INC.

 

By:  /s/ Ronald A. Matricaria

        Name: Ronald A. Matricaria

        Title:

Chairman of the Board of Directors of
Orthofix Inc.’s ultimate corporate parent,
Orthofix International N.V.

 

 

  

    

 

--------------------------------------------------------------------------------

 

EXHIBIT A

Release

 

You, for yourself, your spouse and your agents, successors, heirs, executors,
administrators and assigns, hereby irrevocably and unconditionally forever
release and discharge Orthofix International N.V., a company organized under the
laws of Curaçao (together with its direct and indirect subsidiaries, the
“Company”), its parents, divisions and affiliates and its and their current and
former owners, directors, officers, stockholders, insurers, benefit plans,
representatives, agents and employees, and each of their predecessors,
successors, and assigns (collectively, the “Releasees”), from any and all actual
or potential claims or liabilities of any kind or nature, including, but not
limited to, any claims arising out of or related to your employment and
separation from employment with the Company and any services that you provided
to the Company; any claims for salary, commissions, bonuses, other severance
pay, vacation pay, allowances or other compensation, or for any benefits under
the Employee Retirement Income Security Act of 1974 (“ERISA”) (except for vested
ERISA benefits); any claims for discrimination, harassment or retaliation of any
kind or based upon any legally protected classification or activity; any claims
under Title VII of the Civil Rights Acts of 1964, the Civil Rights Act of 1866
and 1964, as amended, 42 U.S.C. § 1981, the Age Discrimination in Employment
Act, the Older Workers Benefit Protection Act, the Americans with Disabilities
Act, 42 U.S.C. §1981, 42 U.S.C. § 1983, the Family Medical Leave Act and any
similar state law, the Fair Credit Reporting Act and any similar state law, the
Fair Credit Reporting Act, 15 U.S.C. § 1681, et seq., the Worker Adjustment and
Retraining Notification Act, 29 U.S.C. § 2101, et seq., the Equal Pay Act and
any similar state law, including the California Worker Adjustment and Retraining
Notification Act, Cal. Labor Code § 1400, et seq., the California Fair
Employment and Housing Act, Cal. Gov’t Code § 12940, et seq., California
Government Code Section 12900 et seq. (which prohibits discrimination based on
protected characteristics including race, color, religion, sex, gender, sexual
orientation, marital status, national origin, language restrictions, ancestry,
physical or mental disability, medical condition, age, and denial of leave),
California Civil Code Section 51 et seq. (which prohibits discrimination based
on age, sex, race, color, religion, ancestry, national origin, disability,
medical condition, marital status, or sexual orientation), the California Family
Rights Act of 1993, the California Equal Pay Law, Cal. Lab. Code § 1197.5, et
seq. or any California wage payment law, any other section of the California
Labor Code, any section of the applicable Order of the California Industrial
Welfare Commission, as well as any amendments to any such laws; any claims for
any violation of any federal or state constitutions or executive orders; any
claims for wrongful or constructive discharge, violation of public policy,
breach of contract or promise (oral, written, express or implied), personal
injury not covered by workers’ compensation benefits, misrepresentation,
negligence, fraud, estoppel, defamation, infliction of emotional distress,
contribution and any claims under any other federal, state or local law,
including those not specifically listed in this Release, that you, your heirs,
executors, administrators, successors, and assigns now have, ever had or may
hereafter have, whether known or unknown, suspected or unsuspected, up to and
including the date of your execution of this Release.

 

For the purpose of implementing a full and complete release and discharge of the
Releasees as set forth above, you acknowledge that this Release is intended to
include in its

 

  

    

 

--------------------------------------------------------------------------------

 

effect, without limitation, all claims known or unknown that you have or may
have against the Releasees which arise out of or relate to your employment,
including but not limited to compensation, performance or termination of
employment with the Company, except for, and notwithstanding anything in this
Release to the contrary, claims which cannot be released solely by private
agreement.  This Release also excludes any claims relating to any right you may
have to payments pursuant to Sections 3 or 4 of the Change in Control and
Severance Agreement, entered into as of July 7, 2016, by and between the Company
and me, any claim for workers’ compensation benefits and any rights you may have
to indemnification or directors’ and officers’ liability insurance under the
Company’s articles of association, certificates of incorporation or bylaws, any
indemnification agreement to which you are a party or beneficiary or applicable
law, as a result of having served as an officer, director or employee of the
Company or any of its affiliates.  You further acknowledge and agree that you
have received all leave, compensation and reinstatement benefits to which you
were entitled through the date of your execution of this Release, and that you
were not subjected to any improper treatment, conduct or actions as a result of
a request for leave, compensation or reinstatement.

 

You further acknowledge that you have read Section 1542 of the Civil Code of the
State of California, which provides as follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

You understand that Section 1542 gives you the right not to release existing
claims of which you are not now aware, unless you voluntarily choose to waive
this right.  Even though you are aware of this right, you nevertheless hereby
voluntarily waive the right described in Section 1542 and any other statutes of
similar effect, and elect to assume all risks for claims that now exist in your
favor, known or unknown, arising from the subject matter of the Release.  You
acknowledge that different or additional facts may be discovered in addition to
what you now know or believe to be true with respect to the matters released in
this Release, and you agree that this Release will be and remain in effect in
all respects as a complete and final release of the matters released,
notwithstanding any such different or additional facts.  

 

You affirm, by signing this Release, that you have not suffered any unreported
injury or illness arising from your employment, and that you have not filed,
with any federal, state, or local court or agency, any actions or charges
against the Releasees relating to or arising out of your employment with or
separation from the Company.  You further agree that while this Release does not
preclude you from filing a charge with the National Labor Relations Board
(“NLRB”), the Equal Employment Opportunity Commission (“EEOC”) or a similar
state or local agency, or from participating in any investigation or proceeding
with them, you do waive your right to personally recover monies or reinstatement
as a result of any complaint or charge filed against the  Company with the NLRB,
EEOC or any federal, state or local court or agency, except as to any action to
enforce or challenge this Release, to recover any vested benefits under ERISA,
or to recover workers’ compensation benefits.

  

    

 

--------------------------------------------------------------------------------

 

 

You acknowledge:

 

 

(a)

That you were provided [twenty-one (21) / forty-five (45)] full days during
which to consider whether to sign this Release.  If you have signed this
Agreement prior to the expiration of the [21-day / 45-day] period, you have
voluntarily elected to forego the remainder of that period.

 

 

(b)

That you have carefully read and fully understand all of the terms of this
Release.

 

 

(c)

That you understand that by signing this Release, you are waiving your rights
under the Age Discrimination in Employment Act, as amended by the Older Workers
Benefit Protection Act, 29 U.S.C. § 621, et seq., and that you are not waiving
any rights arising after the date that this Release is signed.

 

 

(d)

That you have been given an opportunity to consult with anyone you choose,
including an attorney, about this Release.

 

 

(e)

That you understand fully the terms and effect of this Release and know of no
claim that has not been released by this Release.  And, you further acknowledge
that you are not aware of, or that you have fully disclosed to the Company, any
matters for which you are responsible or which has come to your attention as an
employee of the Company that might give rise to, evidence, or support any claim
of illegal conduct, regulatory violation, unlawful discrimination, or other
cause of action against the Company.

 

 

(f)

That you have made full and truthful disclosures to the Company’s compliance
department regarding any misconduct (including any violations of federal
securities laws) relating to the Company or its subsidiaries of which you are
aware, and that you understand that notwithstanding anything herein or in any
other agreement to the contrary, in no event shall you be prohibited or limited
from my right to provide truthful information to or otherwise assist U.S.
governmental authorities in any investigation regarding the Company (whether
pursuant to Section 21F of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), or otherwise), and in the event of such assistance, nothing
herein or in any other agreement shall be deemed to conflict with my right to
receive any award payable pursuant to Section 21F of the Exchange Act.

 

 

(g)

That these terms are final and binding on you.

 

 

(h)

That you have signed this Release voluntarily, and not in reliance on any
representations or statements made to you by any employee or officer of the
Company or any of its subsidiaries.

 

 

(i)

That you have seven (7) days following your execution of this Release to revoke
it in writing, and that this Release is not effective or enforceable until after
this

  

    

 

--------------------------------------------------------------------------------

 

 

seven (7) day period has expired without revocation.  If you wish to revoke this
Release after signing it, you must provide written notice of your decision to
revoke this Release to the Company, to the attention of the General Counsel of
the Company at the address of the Company’s headquarters, by no later than 11:59
p.m. on the seventh calendar day after the date on which you have signed this
Release.  

 

 

PLEASE READ CAREFULLY.  THIS RELEASE INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN
CLAIMS.

 

ACKNOWLEDGED AND AGREED

 

 

____________________________________________________

Bradley R. Mason Date

 

 

  

    

 